UMB FUND SERVICES, INC. 803 West Michigan Street Milwaukee, Wisconsin53233 (414) 299-2000 May 2, 2011 Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: The Westport Funds (“Registrant”) File Nos. 333-35821 and 811-08359 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, we hereby certify on behalf of the above registered management investment company, that the Prospectus and Statement of Additional Information that would have been filed under Rule 497(c) do not differ from those contained in the update to the Registration Statement on Form N-1A which was filed with the Commission on April 29, 2011. Questions regarding this filing may be directed to the undersigned at (414) 299-2142. Very truly yours, /s/ Benjamin D. Schmidt Benjamin D. Schmidt AVP – Fund Administration
